Citation Nr: 0210737	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D. C.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Manila, the Republic of the Philippines 
(RO).


FINDINGS OF FACT

1.  The issue of whether new and material evidence to reopen 
a claim of basic eligibility for VA disability benefits was 
denied by an unappealed RO decision dated in November 1997.

2.  The additional evidence submitted since the 1997 decision 
is either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of basic eligibility 
for VA disability benefits is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" is defined by law as a person who served 
in the active miliary, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1(d) (2001).  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits.  
38 C.F.R. § 3.8(c)(d).  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The issue of whether new and material evidence to reopen a 
claim of basic eligibility for VA disability benefits was 
denied by an unappealed RO decision dated in November 1997.  
The appellant was notified of this decision and did not 
appeal.  Therefore, that decision is final.  38 U.S.C.A. § 
7105.  A claim which is final may be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

In the instant case, evidence considered at the time of the 
RO's denial in November 1997 included an Affidavit for 
Philippine Army Personnel, Certification from the Armed 
Forces of the Philippines, documentation from the U.S. Army 
Reserve Personnel Center certifying that the appellant did 
not render valid service, a prisoner of war information 
sheet, the appellant's service information sheet, affidavits 
from veterans of World War II, a newspaper clipping, and a 
certification of service by the Philippine Veterans Affairs 
Office.

The additional evidence submitted to reopen the appellant's 
claim includes additional documentation from the Philippine 
Veterans Affairs Office dated in June 2001, and documentation 
from the Philippine Veterans Bank.  Although this evidence 
had not been considered in 1997, it does not bear directly 
upon this issue of whether the appellant has recognized 
military service for VA purposes.

Also submitted was a newspaper clipping, certification of the 
Philippine Veterans Affairs Office, Certification from the 
Armed Forces of the Philippines, and an affidavit.  This 
evidence is duplicative and therefore is not new and 
material.  An information sheet from the appellant was also 
submitted; however, this evidence is also duplicative as all 
information contained in the document has been previously 
considered.  Accordingly, it is not new and material.  

The appellant testified before the Board in June 2001, 
regarding his serial number.  This number had not previously 
been of record.  Accordingly, the Board remanded the case in 
December 2001, to resubmit the appellant's claim to the 
Department of the Army.  In June 2002, the U.S. Army Reserve 
Personnel Center responded with a negative certification of 
military service.  Therefore, this evidence is cumulative of 
evidence previously considered, as the U.S. Army Reserve 
Personnel Center had previously certified that the appellant 
did not have valid military service for VA purposes.  
Therefore, it is not new and material evidence.

Accordingly, the additional evidence submitted to reopen a 
claim of basic eligibility for VA disability benefits is not 
new and material evidence.  The evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the claim may not be 
reopened, and the benefit sought on appeal must be denied.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of basic eligibility for VA 
disability benefits is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

